Case 2:18-cv-00531-BS.] Document 19 Filed 01/07/19 Page 1 of 2

Christopber B. Snow (885 8)
shamda L. McNeiii (14468)
CLYDE SNOW & SassloNs

201 South Mairi Street, 13th Fioor
Salt Lake City, Utah 84111»2516
Telephone: 801.322.2516
cbs@cbgdesnow.com
slm@clydesnow.corn

Attorneysfor DefendantAlpine Securities Corporat‘ion

 

IN 'I`HE UNITED STATES DISTRICT COURT

FOR 'I‘HE DISTRICT OF UTAH, CENTRAL DIVISION

 

EMILY NANCE,
oRl)ER GRANHNG STIPULATED
plaintiffs MonoN To DISMISS WITHOUT
PREJUDICE
V.

ALPINE SECURH`IES CORPORATION,
Case No. 2118~cv-00531

Defendant.
Judge Brucc S. jenkins

 

 

Tbis matter is before this Court pursuant to the Stipulated Motion to Dismiss Witbout
Prejudice (“Motion”) iled by the parties on January 6, 2019. Having reviewed the Motion and
for good cause appearing it is hereby ORDERED, ADJUDGED AND DECREED that the

above-captioned action is dismissed Without prejudice

X€?~\
DATED this fm day of January, 2019.

{01455347-1 }

 

 

Case 2:18-cv-00531-BS.] Document 19 Filed 01/07/19 Page 2 of 2

j%~--£;\/ ~»-"$"B}

 

 

Judge BK 6:%
United tates District
APPROVED AS TO FORM:

/S/ Davia’ J. Hoidsworfh

David J. Holdsworth

Attorneyfor Piaintiff

Electronicaily signed with permission

 

{01455347-1 }

 

 

